DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 05/12/2021 is acknowledged.  The traversal is on the ground(s) that the reference NL 1033965 C2 does not teach that transverse beams 5 are impact absorbing means, “does not describe the impact of a collision between product holders occurring via the frame,” and that it does not teach all technical features of the product holder.  This is not found persuasive because the argument of the transverse beams 5 not being impact absorbing is an argument of claim construction, which is an argument of the technical features as they would be construed under 35 USC 102 or 103 and not an argument against a lack of unity restriction. Secondly, the argument that the reference “does not describe the impact of collision between product holders occurring via the frame” is not commensurate with the scope of the claims. The impact of collision is not a positively claimed feature of the invention. Finally, the argument that the reference does not teach all technical features of the product holder is not consistent with unity of invention, which is only concerned with shared technical features, not all technical features.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 05/12/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the buffer element must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “7” has been used to designate both wheels and rigidity enhancing means in Figures 3-4 for the wheel on the left hand side.  Corrected drawing sheets in compliance with 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “buffer element” in claim 6. The word “element” is serving as the generic placeholder and the functional language modifying it is “buffer.” There is no structure within the claim to provide any structure to the limitation. The only structure provided in the Specification is that the buffer element is “plate-shaped” on Page 3 line 12. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “impact absorbing means” and provides no structure within the claim, therefore is being interpreted under 112f. The Specification provides no structure or description of the “impact absorbing means,” therefore fails the written description requirement as there is not enough structure written to convey what the “impact absorbing means” are. 
	Claim 1 also recites the limitation “rigidity enhancing means” and provides no structure within the claim, therefore is being interpreted under 112f. The Specification provides no structure or description of the “rigidity enhancing means,” therefore fails the written description requirement as there is not enough structure written to convey what the “rigidity enhancing means” are.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “impact absorbing means” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification solely refers to this element as only “impact absorbing means” giving no structure to or description of the limitation that would indicate how the element is capable of preforming its intended function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim limitation “rigidity enhancing means” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification solely refers to this element as only “rigidity enhancing means” giving no structure to or description of the limitation that would indicate how the element is capable of preforming its intended function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites “an obstacle” in line 17 that is a separate structure from the product holder being claimed and shown in the figures. It is unclear what the metes and bounds of this are and whether this “obstacle” is being positively claimed as a component of the invention. For examination purposes, “the obstacle” will not be treated as a positively claimed limitation and this interpretation will carry through to all dependent claims referring to “the obstacle.” 
Claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. 
The terminology “the impact” in line 15 and “the driving direction” in lines 8 and 16 are in narrative form. Because “the obstacle” is not a positively claimed feature of the invention, “the impact” is also not a positively claimed feature, it is simply a description of a scenario. It is unclear what the metes and bounds are of the limitation “the impact.” 
“The driving direction” is also not framed as a positively claimed feature of the invention and it is unclear what the metes and bounds of the limitation is. The product holder could be moving in any number of directions and it, it is not clear what that direction is. For examination purposes, it will be interpreted that “the driving direction” is any direction that the product holder is moving in.
Claim 2 recites “an obstacle facing longitudinal side of the platform” in lines 2-3. As stated above, because “the obstacle” is not a positively claimed component of the invention, the metes and bounds of this limitation are indefinite. Additionally, the location of the obstacle is not known, therefore it is not know which side of the platform is facing the obstacle. For examination purposes, “an obstacle facing longitudinal side” will be interpreted as the front side of the platform throughout the claim set.
Claim 3 recites the limitation "the obstacle facing side" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the applicant is referring to the “obstacle facing longitudinal side” from claim 2 or if this is a different side of the platform. For examination purposes, it will be interpreted as the same side as the “obstacle facing longitudinal side” from claim 2. Additionally, because “the obstacle” is not a positively claimed component of the invention, the metes and bounds of this limitation are indefinite.
Claim 5 recites the limitation "the obstacle facing side" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the applicant is referring to the “obstacle facing longitudinal side” from claim 2 or if this is a different side of the platform. For examination purposes, it will be interpreted as the same side as the “obstacle facing longitudinal side” from claim 2. Additionally, because “the obstacle” is not a positively claimed component of the invention, the metes and bounds of this limitation are indefinite.
Claims 6 and 7 recite the limitation “a buffer element.” It is unclear what the structure is or where the buffer element is. The limitation “the obstacle hit by the impact absorbing means at least partially overlaps the buffer element” is not really clear what is meant by “overlapping.” Is the buffer element overlapping the impact absorbing means or is it overlapping the obstacle? For examination purposes, it will be interpreted that the buffer element is located somewhere along the impact absorbing means and covers (overlaps) part of the impact absorbing means. Additionally, because “the obstacle” is not a positively claimed component of the invention, the metes and bounds of this limitation are indefinite.
Regarding claim 7, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites the limitation "the line of action" in line 2.  It is not clear what line of action the applicant is referring to or what direction this line is directed in, therefore the metes and bounds of the limitation are indefinite. It is being interpreted that the line of action is in the direction that the product holder is moving.
Claim 8 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. 
The terminology “the impact” in line 2 is in narrative form. Because “the obstacle” is not a positively claimed feature of the invention, “the impact” is also not a positively claimed feature, it is simply a description of a scenario. It is unclear what the metes and bounds are of the limitation “the impact.” 
Claim 8 recites “the impact absorbing means extends along the line of action of the force resulting from the impact that the product holder is subjected to.” It is unclear what direction the line of action is going in because the direction of the impact is unknown. Since “the impact” is in narrative form and not a positively claimed feature, as discussed above, and the line of action direction is unclear, the metes and bounds of this limitation are indefinite. For examination purposes, it is being interpreted that the impact absorbing means extend from the front to the back of the platform.
Claim 9 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. 
The terminology “the driving direction” in lines 2 and 4 are in narrative form. “The driving direction” is also not framed as a positively claimed feature of the invention and it is unclear what the metes and bounds of the limitation is. The product holder could be moving in any number of directions and it, it is not clear what that direction is. For examination purposes, it will be interpreted that “the driving direction” is any direction that the product holder is moving in.
Claim 9 recites the limitation "the approaching further product holder" in line 8. There has been no “approaching further product holder” introduced prior in the claim set. It is being interpreted that the applicant intends to introduce a separate product holder that is approaching the back end of the product holder being claimed. It is also unclear what the metes and bounds of “the approaching further product holder” are and if it is being positively claimed by the applicant or if the claimed product holder is simply “configured to” have this kind of interaction with the approaching further product holder, making the metes and bounds of the limitation indefinite. For examination purposes, it is not being interpreted as a positively claimed feature of the invention.
Claim 9 recites “if the impact absorbing means of the leading product holder receives the approaching further product holder, a further longitudinal side of the platform of the product holder, which longitudinal side faces the product holder, is substantially exempt from the absorbing force.” It is unclear if the applicant is talking about the longitudinal side on the leading product holder or the longitudinal side on the receiving platform is the side facing the product holder.
Claim 10 recites “an obstacle facing edge of an obstacle facing longitudinal side of the platform is situated at a second distance from the rigidity enhancing means.” As stated above in the claim 1 rejection, it is unclear if “the obstacle” is positively claimed. Additionally, it is not know where the obstacle is and what direction the edges and sides are actually facing. For examination purposes, it is being interpreted that “an obstacle facing edge” and “an obstacle facing longitudinal side” are facing in the forward direction, or located on the front of the platform.
Claim 11 recites “an obstacle facing edge of an obstacle facing longitudinal side of the platform is situated at a second distance from the rigidity enhancing means.” As stated above in the claim 1 rejection, it is unclear if “the obstacle” is positively claimed. Additionally, it is not know where the obstacle is and what direction the edges and sides are actually facing. For examination purposes, it is being interpreted that “an obstacle facing edge” and “an obstacle facing longitudinal side” are facing in the forward direction, or located on the front of the platform.
Claim 11 recites “an approaching further product holder facing edge of an approaching further product holder facing longitudinal side of the platform is situated at a fourth distance from the rigidity enhancing means.” First, it is unclear whether this additional “further product holder” is being positively claimed as part of the invention. Second, It is not known where the further product holder is and what direction the edges and sides are actually facing. For examination purposes, it is being interpreted that “an approaching further product holder facing edge” and “an approaching further product holder facing longitudinal side” are facing in the backward direction, or located on the back of the platform.
For claims 9-13, it is unclear if the “approaching further product holder” and “the obstacle” from claims 1-8 are the same element. In claims 1-8, “the obstacle” seems to be insinuating that the obstacle is a subsequent product holder on the conveyor line either in front of or behind the claimed product holder. In claims 9-13, “the approaching further product holder” is described in the same way that the obstacle was. Since these two elements are described in the same way, but use different element names, it is unclear if they are the same element or different. For examination purposes, it will be interpreted that they are the same, that “the obstacle” and the “approaching further product holder” are both meant to be describing a subsequent product holder on the conveyor line either in front or behind.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (KR 101406293 B1), references to Jun are made to translation provided, in view of Houwelling (US 20040025429 A1).
Regarding claim 1, Jun teaches a product holder for a rotating cultivation of crops including potted plants (Abstract), which holder is provided with: 
a platform that is executed predominantly flat for supporting the crops (Figure 4, Page 5 Paragraphs 6-9; tray 200, predominantly flat); and 
running wheels and/or guide wheels that are attached to the bottom side of the platform for allowing the product holder to be rotated through a greenhouse (Figure 4, Page 5 Paragraphs 6-9; wheels 210 attached to tray 200 to mobilize trays) in a manner that may or may not be automated (Abstract, various control units to operate speed and moving direction); 
wherein the platform has a largest dimension in a longitudinal direction that is oriented transverse to the driving direction of the wheels and, considered in the driving direction, is bounded by a longitudinal side (Figure 1, Page 5 Paragraphs 6-9; can see in Figure that trays 200 are arranged with the longer dimension size leading the direction of movement); 
and wherein the product holder comprises an impact absorbing means (Figure 4, Page 6 Paragraph 1; bumpers 220 on front and rear ends of tray 200);
wherein for absorbing a force resulting from the impact the product holder is subjected to when said product holder contacts a further product holder that is oriented in the driving direction as an obstacle, the impact absorbing means are arranged such that the impact absorbing means directly hits the impact absorbing means of the further product holder (Figure 4, Page 6 Paragraph 1; bumpers 220 on front and rear ends of tray 200; when any obstacle or other tray along the production line hits tray 200, the bumpers are configured to absorb the impact rather than the tray 200 directly absorbing the impact).
Jun does not teach wherein the platform comprises a self-supporting, rigidity enhancing means extending in the longitudinal direction for providing sturdiness and flatness to the platform and the entire holder and the impact absorbing means extending from the rigidity enhancing means.
Houwelling teaches a plant tray that can be stacked or movably provided along rails (Figure 10) wherein the platform comprises a self-supporting, rigidity enhancing means extending in the longitudinal direction for providing sturdiness and flatness to the platform (Figure 3 and 4, Paragraph [0049]; tubular braces 26 running in the longitudinal direction (i.e. perpendicular to the direction of movement). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the product holder taught by Jun and incorporated the tubular braces taught by Houwelling in order to provide more support and stability to the trays. Once Jun is modified by Houwelling to include the tubular braces, the bumpers 220 taught by Jun would extend from the tubular braces.
Regarding claim 2, Jun as modified above teaches wherein the impact absorbing means extends to such an extent that, if the impact absorbing means hits the obstacle, an obstacle facing longitudinal side of the platform is substantially exempt from absorbing the force (Figure 4, Page 6 Paragraph 1; bumpers 220 on front and rear ends of tray 200, if something were to hit the tray, bumpers 220 would absorb the impact and substantially exempt the tray from absorbing it).
Regarding claim 3, Jun as modified above teaches wherein the obstacle facing side of the platform extends to such an extent that, if the impact absorbing means hits the obstacle, an obstacle facing edge of the platform just touches the obstacle, whereby the obstacle is a further product holder (Figure 4, Page 6 Paragraph 1; bumpers 220 on front and rear ends of tray 200, if something were to hit the tray, bumpers 220 would absorb the impact and substantially exempt the tray from absorbing it allowing for only the colliding trays to just barely touch).
Regarding claim 8, Jun as modified above teaches wherein the impact absorbing means extends along the line of action of the force resulting from the impact that the product holder is subjected to if the impact absorbing means hits the obstacle, whereby the obstacle is a further product holder (Figure 4, Page 6 Paragraph 1; bumpers 220 on front and rear ends of tray 200, bumpers 220 extend in the forward/backward direction that the tray is moving in).
Regarding claim 9, Jun as modified above teaches wherein the impact absorbing means, considered in the driving direction, has a front end configured for contacting a leading further product holder, and considered in the driving direction, a rear end configured for being contacted by an approaching product holder (Figure 4, Page 6 Paragraph 1; bumpers 220 on front ends of tray 200 for when the tray 200 contacts a tray in front of it); and
wherein the impact absorbing means of the leading product holder, extends rearwards to such an extent that, if the impact absorbing means of the leading product holder receives the approaching further product holder, a further longitudinal side of the platform of the product holder, which longitudinal side faces the product holder, is substantially exempt from absorbing the force (Figure 4, Page 6 Paragraph 1; bumpers 220 on rear ends of tray 200 for when a tray behind tray 200 contacts the back side of tray 200, bumpers 220 take brunt of the impact substantially exempting the tray 200 from absorbing impact).
Regarding claim 11, Jun as modified above teaches wherein the front end of the impact absorbing means is situated at a first distance from the rigidity enhancing means (front end of bumpers 220, when combined with Houwelling's tubular braces 26 as taught in claim 1, will be located a first distance from the braces 26); 
wherein an obstacle facing edge of an obstacle facing longitudinal side of the platform is situated at a second distance from the rigidity enhancing means (front edge of tray 200, when combined with Houwelling's tubular braces 26 as taught in claim 1, will be located a second distance from braces 26);
wherein the rear end of the impact absorbing means is situated at a third distance from the rigidity enhancing means (rear end of bumpers 220, when combined with Houwelling's tubular braces 26 as taught in claim 1, will be located a first distance from the braces 26); 
and wherein an approaching further product holder facing edge of an approaching further product holder facing longitudinal side of the platform is situated at a fourth distance from the rigidity enhancing means (rear edge of tray 200, when combined with Houwelling's tubular braces 26 as taught in claim 1, will be located a second distance from braces 26).
Jun as modified above teaches the claimed invention except for and wherein a sum of the first and the third distances is substantially equal to a sum of the second and fourth distances.  It would have been obvious to one having ordinary skill in the art before the effective filing date to arrange the impact absorbing means and the sides of the platform to be certain distances from the rigidity enhancing means so that the sums of the distances are substantially equal in order to ensure that the impact absorbing means are located in the ideal location to absorb the force of the impact instead of the platform, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.	
Regarding claim 12, Jun as modified above teaches the claimed invention except for wherein the first distance is smaller than the second distance and wherein the third distance exceeds the fourth distance. It would have been obvious to one having ordinary skill in the art before the effective filing date to arrange the impact absorbing means and the sides of the platform to be certain distances from the rigidity enhancing means in order to ensure that the impact absorbing means are located in the ideal location to absorb the force of the impact instead of the platform, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Regarding claim 13, Jun as modified above teaches the claimed invention except for wherein the first distance exceeds the second distance and wherein the third distance is smaller than the fourth distance. It would have been obvious to one having ordinary skill in the art before the effective filing date to arrange the impact absorbing means and the sides of the platform to be certain distances from the rigidity enhancing means in order to ensure that the impact absorbing means are located in the ideal location to absorb the force of the impact instead of the platform, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
	
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (KR 101406293 B1) in view of Houwelling (US 20040025429 A1) as applied to claim 1 above, and further in view of Oepen et al. (US 3276163 A).
Regarding claim 4, Jun as modified above does not explicitly teach wherein the obstacle facing longitudinal side of the platform is flexible.
Oepen teaches a planting tray wherein the obstacle facing longitudinal side of the platform is flexible (Col. 2 lines 61-62; trays are of a plastic material, plastic is at least somewhat flexible). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the product holder taught by Jun and incorporated a flexible material taught by Oepen in order to increase the resiliency of the product holder making it capable of withstanding some deformation from a force without breaking, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 5, Jun as modified above does not explicitly teach wherein the obstacle facing side of the platform is made of a polymer, synthetic material or rubber.
Oepen teaches wherein the obstacle facing side of the platform is made of a polymer, synthetic material or rubber (Col. 2 lines 61-62; trays are of a plastic material, plastic is a kind of polymer).
 It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the product holder taught by Jun and incorporated a polymer material taught by Oepen in order to increase the resiliency of the product holder making it capable of withstanding some deformation from a force without breaking, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (KR 101406293 B1) in view of Houwelling (US 20040025429 A1) as applied to claim 1 above, and further in view of Steeko (US 7380648 B2).
Regarding claim 6, Jun as modified above does not teach wherein the impact absorbing means comprises a buffer element having such dimensions that a part of the obstacle hit by the impact absorbing means at least partially overlaps the buffer element, whereby the obstacle is another product holder.
Steeko teaches a conveyor system transporting pucks (an analogous art to a conveyor system transporting product holders) wherein a buffer element is partially overlapping a front portion and configured to absorb an impact force from an object bumping the puck (Figure 2, Col. 4 line 59 - Col. 5 line 5; bumper 52 on front portion 38).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the product holder taught by incorporating the buffer element taught by Steeko in order to provide an additional element to assist in absorbing the impact force and preventing the force from dispersing on the tray and causing damage.
Regarding claim 7, the modified reference teaches the limitations of claim 6 and further Steeko teaches wherein the buffer element preferably is plate-shaped (Figure 2, Col. 4 line 59 - Col. 5 line 5; bumper 52 on front portion 39, bumper 52 is a circular shape like a plate).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (KR 101406293 B1) in view of Houwelling (US 20040025429 A1) as applied to claim 1 above, and further in view of Ecob (US 8640859 B2).
Regarding claim 10, Jun as modified above teaches wherein the front end of the impact absorbing means is situated at a first distance from the rigidity enhancing means (front end of bumpers 220, when combined with Houwelling's tubular braces 26 as taught in claim 1, will be located a first distance from the braces 26), 
wherein an obstacle facing edge of an obstacle facing longitudinal side of the platform is situated at a second distance from the rigidity enhancing means (front edge of tray 200, when combined with Houwelling's tubular braces 26 as taught in claim 1, will be located a second distance from braces 26). 
Jun as modified above does not explicitly teach wherein the first distance substantially equals the second distance.
Ecob teaches a conveyor system for transporting pallets (an analogous art to a conveyor system transporting product holders) wherein an impact absorbing means lays substantially flush with the pallet sidewall (Figures 1-2; bumpers 36 lay substantially flush with the pallet side wall).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the product holder taught by Jun and incorporate the bumpers laying substantially flush with the sidewall of the tray therefore making the first distance substantially equals the second distance (i.e. the distance to the edge of tray and end of bumper from the rigidity enhancing means will be equal) in order to create a more cohesive and compact design with equal dimensions while also still utilizing the bumper to protect the tray, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chamey (US 3771258 A), Pettibone (US 20110120002 A1), Fok (US 20180054977 A1), Herman (US 2334511 A), Drury (US 4476651 A), Weskamp (US 5372240 A), Wi (US 5438794 A), Van Zanten (US 6481190 B2), Balk (US 7604448 B2), Gatz (US 10457487 B2), and Ecob (US 8727100 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642